I N THE COURT OF APPEALS OF TENNESSEE

                                         EASTERN SECTI ON




PATTY J EAN TALBOTT                               )    KNOX COUNTY
a n d SAM TALBOTT                                 )    03A01- 9609- CV- 00304
                                                  )
        Pl a i nt i f f s - Appe l l a nt s       )
                                                  )
                                                  )    HON. W HEELER ROSENBALM,
        v.                                        )    J UDGE
                                                  )
                                                  )
J UDY F. SLAVEN                                   )
                                                  )
        De f e nda nt - Appe l l e e              )    AFFI RMED AND REMANDED




J OHN M FOLEY OF KNOXVI LLE FOR APPELLANTS
       .

PAUL F. DUNN OF KNOXVI LLE FOR APPELLEE




                                    O P I N I O N




                                                                         Godda r d, P. J .




                Pa t t y J e a n Ta l bot t a nd he r hus ba nd, Sa m Ta l bot t , a pp e a l

a j u d g me nt e nt e r e d i n t he Ci r c ui t Cour t f or Knox Count y whi c h, i n

a c c o r d a nc e wi t h a j ur y ve r di c t , a wa r de d he r $2264. 59 f or pe r s o n a l

i n j u r i e s r e c e i ve d i n a n a ut omobi l e a c c i de nt .   The j ur y obvi ous l y

f o u n d t ha t M . Ta l bot t s uf f e r e d no da ma ge s a nd f i xe d hi s r e c ov e r y
                  r

a t z e r o.
               The Ta l bot t s a ppe a l , i ns i s t i ng t ha t t he j udgme nt s a r e

s o i n a d e qua t e t ha t t he Tr i a l Cour t e r r e d i n not gr a nt i ng a ne w

t r i a l or a n a ddi t ur .    The y a l s o i ns i s t t he Tr i a l Cour t e r r e d i n

n o t a wa r di ng di s c r e t i ona r y c os t s whi c h t ot a l e d $1595. 40.



               The s t a nda r d of r e vi e w i n de t e r mi ni ng whe t he r a n

a p p e l l a t e c our t s houl d r e qui r e a ne w t r i a l be c a us e of t he

i n a d e q u a c y of a j ur y ve r di c t i s whe t he r t he a mount a wa r de d f a l l s

b e l o w t he r a nge of r e a s ona bl e ne s s .   Smi t h v. She l t on, 569 S. W 2 d
                                                                                     .

4 2 1 ( Te nn. 1978) .     Al t hough not s pe c i f i c a l l y c i t i ng Smi t h, t h i s

Co u r t , i n W l ke r s on v . Al t i z e r , 845 S. W 2d 744, 749
                i                                       .

( Te n n . App. 1992) , f ol l owe d t he s a me r ul e a nd, i n doi ng s o, s a i d

t h e f o l l owi ng:



                Thi s Cour t doe s not ha ve t he a ut hor i t y t o gr a nt a n
       a d di t ur .    Te nn. Code Ann. § 20- 10- 101.        W r e vi e w t he
                                                                e
       a c t i on of t he t r i a l c our t i n s ugge s t i ng a n a ddi t ur
       p u r s ua nt t o Te nne s s e e Rul e of Appe l l a t e Pr oc e dur e
       1 3 ( d) .    Te nn. Code Ann. 20- 10- 101( b) ( 2) .

                Howe ve r , t he s t a t ut e doe s not pr ovi de a ny gui da nc e
       wh e n t he t r i a l c our t r e f us e s t o gr a nt a n a ddi t ur . Se e
       Fo s t e r v. Amc on I nt e r na t i ona l , I nc . , 621 S. W 2d 142,
                                                                      .
       1 4 6 ( Te nn. 1981) .

                He r e , t he j ur y' s ve r di c t wa s not wi t hi n t he " r a nge
       o f r e a s ona bl e ne s s . " The r e f or e , t he t r i a l c our t s houl d
       h a ve s ugge s t e d a n a dd i t ur or gr a nt e d a ne w t r i a l .
       Fo s t e r v. Amc on I nt e r na t i ona l , I nc . , 621 S. W 2d 142
                                                                          .
       ( Te nn. 1981) .      W a r e of t he opi ni on t ha t t he t r i a l
                               e
       c o ur t a bus e d i t s di s c r e t i on i n f a i l i ng t o s ugge s t a n
       a d di t ur o r , i n t he a l t e r na t i ve , f a i l i ng t o gr a nt a ne w
       t r i al .

W r e c ogni z e t ha t t he r e i s e vi de nc e i n t he r e c or d f r om whi c h t h e
 e

j u r y c o ul d ma ke a s i gni f i c a nt l y l a r ge r a wa r d a s t o M s . Ta l bot t
                                                                             r

a n d a l s o a n a wa r d a s t o M . Ta l bot t .
                                    r



                                                2
                The Ta l bot t ' s pr oof s howe d t ha t t he me di c a l e xpe ns e s

i n c u r r e d by M s . Ta l bot t i nc i de nt t o he r i nj ur i e s we r e $4719. 5 9 ,
                    r

a n d t h a t s he s uf f e r e d i nj u r i e s t o t he l e f t s i de of he r f a c e , h e r

n e c k, h e r l e f t a r m a nd h e r c he s t , t ha t s he wa s t a ke n by a mbul a nc e

t o St . M r y' s Hos pi t a l Eme r ge nc y Room whe r e s he wa s e xa mi ne d a n d
          a

x - r a ye d.   She wa s a l s o t r e a t e d wi t h a ne c k c ol l a r a nd gi ve n a

p r e s c r i pt i on me di c i ne be f o r e be i ng r e l e a s e d.



                I mme di a t e l y a f t e r t he a c c i de nt , s he wa s t r e a t e d br i e f l y

b y h e r phys i c i a n f a t he r a n d t he r e a f t e r by a c hi r opr a c t or f or a

s h o r t p e r i od o f t i me .    La t e r , s he c a me unde r t he c a r e of Dr .

Ge o r g e Fi l l mor e who pr e s c r i be d phys i c a l t he r a py.         W n t he
                                                                                 he

p h y s i c a l t he r a py di d not s i gni f i c a nt l y i mpr ove he r c ondi t i on, Dr .

Fi l l mo r e r e f e r r e d h e r t o Dr . A. B. Kl i e f ot h, I I I , a ne ur os ur ge o n .

MRI s c a ns we r e done unde r Dr . Kl i e f ot h' s s upe r vi s i on, whi c h

r e v e a l e d a s ma l l r upt ur e d di s c i n he r ne c k.          Thi s c a us e d he r n o

p r o b l e m a nd s ur ge r y wa s not i ndi c a t e d.        Dr . Kl i e f ot h t e s t i f i e d

t h a t i n hi s opi ni on t he a ut omobi l e a c c i de nt a ggr a va t e d a pr e -

e x i s t i n g c ondi t i on on he r l e f t s i de , a nd wa s of t he f ur t he r

o p i n i o n t ha t s he mor e l i ke l y t ha n not woul d ne e d f ut ur e me di c a l

t r e a t me nt a nd me di c a t i on f or pa i n.



                I f t he f or e goi ng we r e t he onl y e vi de nc e t ouc hi ng upo n

M s . Ta l bot t ' s i nj ur i e s we woul d ha ve no he s i t a nc y i n f i ndi ng t h e
 r

a wa r d wa s not wi t hi n t he r a nge of r e a s ona bl e ne s s .             Howe ve r , t h e r e

i s o t h e r pr oof i n t he r e c or d whi c h s hows t ha t M s . Ta l bot t ha d
                                                                r

b e e n i n vol ve d i n a pr e vi ous a ut omobi l e a c c i de nt i n 1977, a nd s o me



                                                   3
n i n e mo n t hs pr i or t o t he a c c i de nt f or whi c h s he s e e ks r e c ove r y

s h e v i s i t e d Dr . Robe r t Fi ne l l i , c ompl a i ni ng of t he s a me i nj ur i e s

a n d p r o bl e ms s he c ont e nds we r e a r e s ul t of t he a c c i de nt .



                The r e wa s a l s o i nt r oduc e d a me di c a l hi s t or y

q u e s t i o nna i r e whi c h M s . Ta l bot t c ompl e t e d a ppr oxi ma t e l y t hr e e
                                 r

mo n t h s pr i or t o t he a c c i de nt whe r e s he a l s o c ompl a i ne d of t he

s a me t y pe pa i n a nd di s a bi l i t i e s .       I n t hi s c onne c t i on, M s .
                                                                                     r

Ta l bo t t t e s t i f i e d a s f ol l ows :



        Q         Di d you t e l l me i n M . Fol e y' s of f i c e i n hi s
                                              r
        p r e s e nc e t ha t a f t e r Dr . Fi ne l l i di d t hos e di a gnos t i c
        s t udi e s t he n you got t ot a l l y we l l a s f a r a s you know
        a n yhow?

        A      Af t e r t he mye l ogr a m wa s done I di d not ha ve
        a n ymor e pr obl e ms e xc e pt one t ha t I s a w a de nt i s t a bout .

        Q        Di d t he a ns we r - - di d you gi ve me t he a ns we r a t
        t h a t t i me t ha t I di d not ha ve a nymor e ne c k pr obl e ms
        a f t e r t ha t or a r m or s houl de r pr obl e m a f t e r I ha d t ha t
        d o ne ?

        A     Af t e r I ha d t he mye l ogr a m; t ha t ' s t r ue .          I t hought
        I wa s c ompl e t e l y we l l .

        Q       W n I a s ke d you a bout t ha t , di d you t e l l me a bout
                 he
        h a vi ng s ome mor e ne c k pa i n be f or e t hi s a c c i de nt ?

        A       I don' t r e me mbe r ; I j us t don' t r e me mbe r .

                . . . .

        Q        You he a r d your f a t he r I be l i e ve - - be f or e I ge t
        i nt o t ha t - - t e s t i f y t oda y t ha t s o f a r a s he r e c a l l e d
        b e f or e t hi s a ut omobi l e a c c i de nt of Apr i l t he 15t h of
        1 9 94, t ha t you ha d no t ha d a ny di z z i ne s s e xc e pt pe r ha ps
        wh e n you we r e e xpe c t i ng your c hi l dr e n?

        A       I h e a r d h i m t e s t i f y t o t ha t ?

        Q       Ye s .

        A       Ye s , I di d he a r hi m s a y t ha t .

                                                    4
Q         And i s di z z i ne s s one of t he t hi ngs t ha t you now
c o mpl a i n of ?

A      Ye s .

Q       And a r e you s ugge s t i ng t o t he j ur y t ha t be f or e
t h i s a ut omobi l e a c c i de nt oc c ur r e d t ha t you ha d ne ve r
h a d a ny pr obl e m wi t h di z z i ne s s ?

A      No, I ' m not s ugge s t i ng t ha t a t a l l .

Q       You ha ve ha d di z z i ne s s be f or e t hi s a c c i de nt .   Is
t h i s wha t you' r e t e l l i ng us ?

A      Ye s , I ' m s ur e I ' ve ha d s ome di z z i ne s s . I ' m s a yi ng
t o t he e xt e nt t ha t I ha ve i t now I di d not ha ve , no.

       . . . .

Q      I s t hi s a doc ume nt t ha t ' s i n your ha ndwr i t i ng?

A      Ye s , i t i s .

Q      Tha nk you.        W t i s t he da t e of t ha t doc ume nt ?
                           ha

A      1/ 3/ 94.

Q       And i t woul d be a ppr oxi ma t e l y t hr e e mont hs be f or e
t h i s a ut omobi l e a c c i de nt ha ppe ne d?

A      Ri ght .

       . . . .

Q       The r e f e r r a l wa s ma de by your f a t he r Dr . A. Pa t
Ke l l y, r e f e r r i ng t o Exhi bi t numbe r 4?

A      Oka y.

Q      I s t ha t c or r e c t ?

A      Ye s .

Q      Looki ng a t l i ne t hr e e ?

A      Ye s .

Q      W s a n i nqui r y ma de a s t o whe t he r a t t ha t t i me you
        a
we r e ha vi ng h e a da c he s ?

A      Ye s .

Q      And di d you s a y " ye s " ?



                                        5
A     Ye s .

Q     And ne c k pa i n?

A     Ye s .

Q     And we r e you ha v i ng ne c k pa i n a t t ha t t i me ?

A     Thi s wa s a que s t i on he r e f or i n t he pa s t pr obl e ms .

Q       You s a y t hi s wa s a que s t i on he r e i n t he pa s t .
W a t ' s t he que s t i on?
 h

A     " Do you ha ve he a da c he s ? "

Q     And wha t wa s you r a ns we r ?

A     " Ye s . "

Q     And t he n i t wa s , do you ha ve ne c k pa i n, wa s n' t i t ?

A     Ri ght .

Q     And wha t wa s your a ns we r t o t ha t ?

A      Ye s .

Q     And we r e you a s ke d whe t he r t he pa i n wa s c ons t a nt
o r not ?

A      I don' t know.        Coul d you poi nt t ha t out ?

Q      I ' m s or r y.   I s t he pa i n c ons t a nt ?

A      Ye s .

Q      And you put a c he c k ma r k?

A      Ye s .

Q      Ac hi ng, you put a c he c k ma r k?

A      Ye s .

Q      Shoot i ng, a nd yo u di dn' t put a c he c k ma r k?

A      No.

Q      And bur ni ng, you put a c he c k ma r k?

A      Ye s .




                                       6
               Thus , t he r e i s ma t e r i a l e vi de nc e i n t he r e c or d f r om

wh i c h t he j ur y c oul d, a nd obvi ous l y di d, f i nd t ha t t he c ompl a i n t s

M s . Ta l bot t h a d s ubs e que nt t o t he a c c i de nt we r e t he s a me a s
 r

t h o s e s he i de nt i f i e d on a f or m whe n s he wa s ha vi ng de nt a l wor k

d o n e s o me t hr e e mont hs pr e vi ous t o t he a c c i de nt .         Thi s f a c t wo u l d

j u s t i f y t he j ur y' s di s c ount i ng M s . Ta l bot t ' s t e s t i mony t ha t a t
                                               r

t h e t i me of t he a c c i de nt wi t h M . Sl a ve n s he ha d c ompl e t e l y
                                           s

r e c o v e r e d f r om he r pr e vi ou s i nf i r mi t y.



               W a c c or di ngl y c onc l ude t ha t t he r e i s ma t e r i a l e vi de nc e
                e

i n t h e r e c or d f r om whi c h t he j ur y c oul d f i nd t ha t M s . Ta l bot t
                                                                       r

wa s n o t i nj ur e d i n t he a c c i de nt a s s e ve r e l y a s s he c ont e nde d,

t h a t n o t a l l t he me di c a l e xpe ns e s i nc ur r e d we r e ne c e s s a r y, a nd

t h a t h e r hus ba nd' s da ma ge s a s a r e s ul t of he r i nj ur i e s we r e de

mi ni mi s .



               As t o t he i s s ue r e l a t i ve t o r e f us a l t o a wa r d

d i s c r e t i ona r y c os t s pur s ua nt t o Rul e 54. 04 of t he Te nne s s e e Ru l e s

o f Ci vi l Pr oc e dur e , we f i r s t not e , a s t he t i t l e of t he Rul e

s u g g e s t s , a wa r di ng of s uc h c os t s i s di s c r e t i ona r y wi t h t he t r i a l

j u d g e a nd hi s de t e r mi na t i o n wi l l not be ove r t ur ne d a bs e nt a

s h o wi n g of a bus e .    Our r e v i e w of t hi s r e c or d pe r s ua de s us no

a b u s e h a s be e n s hown.



               For t he f or e goi ng r e a s ons t he j udgme nt of t he Tr i a l

Co u r t i s a f f i r me d a nd t he c a us e r e ma nde d f or c ol l e c t i on of t he




                                                  7
j u d g me n t a nd c os t s be l ow.   Cos t s of a ppe a l a r e a dj udge d a ga i ns t

t h e Ta l bot t s a nd t he i r s ur e t y.



                                               _______________________________
                                               Hous t on M Godda r d, P. J .
                                                          .


CONCUR:




_ _ _ _ _ _ _ _________________________
Do n T. M M r a y, J .
               c ur



_ _ _ _ _ _ _ _________________________
Ch a r l e s D. Sus a no, J r . , J .




                                                 8